11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Insurance Depot
Appellant
Vs.                   No.
11-02-00128-CV B
Appeal from Dallas County
Schell &
Quillin, L.L.P.
Appellee
 
Appellant
has filed in this court a motion for voluntary dismissal.  Appellant states that a written agreement to
settle has been signed by all the parties. 
The motion is granted. 
TEX.R.APP.P. 42.1.
The
appeal is dismissed.
 
PER CURIAM
 
May 23, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.